Plaintiffs action is barred by the exclusivity of the remedy under Workers’ Compensation Law § 11. JHHA submitted evidence demonstrating that defendants, as well as plaintiff’s nonparty employer, were all part of a single integrated entity in that they operated under the control of the same parent corporation, shared payroll services and an employee manual, and were covered by the same workers’ compensation insurance policy (see Hernandez v Sanchez, 40 AD3d 446 [2007]; Ramnarine v Memorial Ctr. for Cancer & Allied Diseases, 281 AD2d 218 [2001]). Although Lifecare failed to submit documentary evidence in support of its motion, we find that it is entitled to summary judgment based upon the documentation submitted by JHHA. Concur—Andrias, J.P., Nardelli, Sweeny, DeGrasse and Freedman, JJ.